DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 35-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 2 , there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 8, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24, 26-31, and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hahn et al. (US 2012/0143286).
Regarding claim 21, Hahn discloses  a method of operating an implantable medical device (IMD) comprising a neurostimulator coupled to an electrode assembly, comprising (e.g. Figure 9):
delivering neurostimulation to a patient by the IMD, the neurostimulation comprising a plurality of stimulation parameters (e.g. delivery of initial physician programming at 921, wherein stimulation is delivered by stimulation electrode 102 and stimulation output circuit 104 as shown in Figure 1); 
automatically increasing an intensity of the neurostimulation by an increment by modifying at least one of the stimulation parameters and delivering the neurostimulation according to the increased intensity over an acclimation interval, the acclimation interval comprising a period of time (e.g. at 922 a time to increase dose is determined, a clock or timer can be used to determine an elapsed time from a start point; then at 923 the dose is incremented; Pages 6-7; Paragraph 53); 
repeating automatically increasing the intensity and delivering the neurostimulation according to the increased intensity (e.g. dosage increase is automatically implemented when the backout 926 is not indicated and the max allowable stimulation 924 is not reached); 
receiving, from an external control device, a first input from the patient indicating intolerance to the neurostimulation (e.g. indication of patient requested backout 926);  
in response to receiving the first input from the patient, modifying at least one of the stimulation parameters to decrease the intensity of the neurostimulation (e.g. backout 927 decreases the dose by a level); 
subsequent to modifying the at least one stimulation parameter, receiving, from the external control device, a plurality of additional inputs from the patient indicating intolerance to the neurostimulation (e.g. additionally backout requests 926); and 
in response to receiving the plurality of additional inputs from the patient, increasing the acclimation interval (e.g. adjustment of the increment frequency at 927).
Regarding claims 22-23, Hahn additionally teaches stimulation parameters that comprise current amplitude, pulse width, frequency, and duty cycle (e.g. “The intensity of the neural stimulation may be adjusted by adjusting parameters such as amplitude, duty cycle, duration, and or frequency of the neural stimulation, or the number of neural stimulation events that occur over a period of time.”; Page 4, Paragraph 36).
Regarding claim 24, Hahn additionally teaches wherein the modifying of at least one of the stimulation parameters to decrease the intensity of the neurostimulation comprises modifying at least a first stimulation parameter to decrease the intensity of the neurostimulation (e.g. back out that occurs at 927; and wherein the method further comprises, in response to receiving the plurality of additional inputs from the patient, modifying at least a second stimulation parameter to decrease the intensity of the neurostimulation, the second parameter different from the first parameter (e.g. change of increment size or frequency which can occur at a second instance of back out 927).
Regarding claim 26, Hahn additionally teaches a method wherein the external control device is a patient magnet (e.g. “The system may be configured to use a patient-friendly back-out activator, such as a magnet. . .” ; Page 3, Paragraph 28).
Regarding claim 27, Hahn additionally teaches a method further comprising modifying the increment based on a response of the patient to the neurostimulation (e.g. increment adjustment at 927).
	Regarding claim 28, Hahn discloses a medical device for delivering neurostimulation comprising (e.g. Figures 1 and 9):
an implantable neurostimulator (e.g. stimulator 103) configured to couple to an electrode assembly (e.g. electrodes 102), the neurostimulator configured to: 
deliver neurostimulation to a patient, the neurostimulation comprising a plurality of stimulation parameters (e.g. delivery of initial physician programming at 921, wherein stimulation is delivered by stimulation electrode 102 and stimulation output circuit 104 as shown in Figure 1); 
automatically increase an intensity of the neurostimulation by a increment by modifying at least one of the stimulation parameters and deliver the neurostimulation according to the increased intensity over an acclimation interval, the acclimation interval comprising a period of time (e.g. at 922 a time to increase dose is determined, a clock or timer can be used to determine an elapsed time from a start point; then at 923 the dose is incremented; Pages 6-7; Paragraph 53); 
repeat automatically increasing the intensity and delivering the neurostimulation according to the increased intensity (e.g. dosage increase is automatically implemented when the backout 926 is not indicated and the max allowable stimulation 924 is not reached); 
receive, from an external control device, a first input from the patient indicating intolerance to the neurostimulation (e.g. indication of patient requested backout 926);  
in response to receiving the first input from the patient, modify at least one of the stimulation parameters to decrease the intensity of the neurostimulation (e.g. backout 927 decreases the dose by a level); 
subsequent to modifying the at least one stimulation parameter, receive, from the external control device, a plurality of additional inputs from the patient indicating intolerance to the neurostimulation (e.g. additionally backout requests 926); and 
in response to receiving the plurality of additional inputs from the patient, increase the acclimation interval (e.g. adjustment of the increment frequency at 927)..
Regarding claims 29-30, Hahn additionally teaches stimulation parameters that comprise current amplitude, pulse width, frequency, and duty cycle (e.g. “The intensity of the neural stimulation may be adjusted by adjusting parameters such as amplitude, duty cycle, duration, and or frequency of the neural stimulation, or the number of neural stimulation events that occur over a period of time.”; Page 4, Paragraph 36).
Regarding claim 31, Hahn additionally teaches wherein the modifying of at least one of the stimulation parameters to decrease the intensity of the neurostimulation comprises modifying at least a first stimulation parameter to decrease the intensity of the neurostimulation (e.g. back out that occurs at 927; and wherein the method further comprises, in response to receiving the plurality of additional inputs from the patient, modifying at least a second stimulation parameter to decrease the intensity of the neurostimulation, the second parameter different from the first parameter (e.g. change of increment size or frequency which can occur at a second instance of back out 927).
Regarding claim 33, Hahn additionally teaches a method wherein the external control device is a patient magnet (e.g. “The system may be configured to use a patient-friendly back-out activator, such as a magnet. . .” ; Page 3, Paragraph 28).
Regarding claim 34, Hahn additionally teaches a method further comprising modifying the increment based on a response of the patient to the neurostimulation (e.g. increment adjustment at 927).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn.
	Regarding claims 25 and 32, Hahn additionally discloses applying stimulation at specific time intervals or periods (e.g. Page 5, Paragraph 46), but does not expressly disclose receiving, from an external programmer, a prescribed time window during which the intensity of the neurostimulation is increased, the prescribed time window excluding a period during which the patient is likely sleeping.  It would have been obvious to one having ordinary skill in the art to schedule a stimulation session while a patient is unlikely to be sleeping, since such a modification would provide the predictable results of a reliable time to receive appropriate patient feedback.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda K Hulbert whose telephone number is (571)270-1912. The examiner can normally be reached Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Amanda K Hulbert/Primary Examiner, Art Unit 3792